Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 02/10/2022. Currently claims 1-20 are pending.
DETAILED ACTION   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (Pub. No. US 2020/0243664 A1), herein Chuang.
Regarding claim 1, Chuang discloses a method for fabricating a semiconductor device, comprising: forming a gate structure 14/16 on a substrate; forming a spacer 26/28/30 adjacent to the gate structure; performing a first etching process to remove the substrate for forming a first recess 32 adjacent to the spacer; performing a second etching process to trim the spacer and at the same time remove the substrate for forming a void 36 directly under the spacer adjacent to the first recess without expanding a width of the first recess; and forming a first epitaxial layer 40/44 in the first recess (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]; “…It should also be noted that the cleaning process 34 conducted at this stage not only trims the outermost spacer 30 but also removes part of the substrate 12 surface directly contacting the L-shape spacer 28.”).
Regarding claim 9, Chuang discloses the method of claim 1, further comprising: a first protrusion adjacent to one side of the first epitaxial layer; and a second protrusion adjacent to another side of the first epitaxial layer (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]).
Regarding claim 10, Chuang discloses the method of claim 9, wherein the first protrusion comprises a second V-shape under the spacer (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]).
Regarding claim 11, Chuang discloses the method of claim 10, wherein an angle included by the second V-shape is greater than 30 degrees and less than 90 degrees (Chuang: Figs. 1-8 and paragraphs [0010]-[0020]).
Regarding claim 12, Chuang discloses a semiconductor device, comprising: a gate structure 14/16 on a substrate; a spacer 26/28/30 adjacent to the gate structure; an epitaxial layer 40/44 adjacent to the spacer, wherein the epitaxial layer comprises a hexagon; and a protrusion 42/46 having an angle greater than 30 degrees and less than 90 degrees under the spacer and adjacent to the hexagon and contacting a bottom surface of the spacer directly (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Regarding claim 13, Chuang discloses the semiconductor device of claim 12, further comprising: a first protrusion adjacent to one side of the epitaxial layer; and a second protrusion adjacent to another side of the epitaxial layer (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Regarding claim 14, Chuang discloses the semiconductor device of claim 13, wherein the first protrusion comprises a V-shape under the spacer (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Regarding claim 15, Chuang discloses the semiconductor device of claim 14, wherein an angle included by the V-shape is greater than 30 degrees and less than 90 degrees (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).
Regarding claim 16, Chuang discloses the semiconductor device of claim 14, wherein a depth of the first protrusion is less than 1/5 the thickness of the epitaxial layer (Chuang: Figs. 1-8 and paragraphs [0015]-[0030]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Pub. No. US 2016/0163860 A1).
Regarding claim 17, Lee discloses a semiconductor device, comprising: a gate structure 31-33 on a substrate 21; a spacer 37 adjacent to the gate structure; a first epitaxial layer 41 adjacent to the spacer; a second epitaxial layer 42-43-44 on the first epitaxial layer and contacting the spacer directly, wherein a bottom surface of the second epitaxial layer comprises a first V-shape and a top surface of the second epitaxial layer comprises a second V-shape, and the top surface of the second epitaxial layer is even with a bottom surface of the spacer; and a third epitaxial layer 47-48-49-50-51 on the second epitaxial layer (Lee: Figs. 1-4 and paragraphs [0043]-[0062]).

    PNG
    media_image1.png
    399
    602
    media_image1.png
    Greyscale

Regarding claim 20, Lee discloses the semiconductor device of claim 17, wherein the first V-shape is directly under the spacer (Lee: Figs. 1-4 and paragraphs [0043]-[0062]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Murthy (Pub. No. US 2017/0186855 A1).
Regarding claim 18-19, Lee does not specifically say the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type.  
However, it is well-known in the art to choose any conductivity type for the epitaxial layers to form different types of field effect transistors. For example, Murthy in Fig. 2, claim 14 and paragraphs [0035], [0046] says “…the second epitaxial material layer has a conductivity type opposite a conductivity type of the first epitaxial...a layer of phosphorous doped Si 111 is epitaxially formed, prior to an in-situ epitaxial formation of boron doped Si 110. Those skilled in the art and having the benefit of this disclosure will appreciate that other n-type dopants may be used in place of phosphorous. Arsenic is an example of an alternative n-type dopant”.
Therefore, it would have been obvious to one of ordinary skill in the art to have the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Shin et al. (Pub. No. US 2014/0138745 A1), herein Shin.
Regarding claim 2, Chuang does not specifically show the limitations of claim 2. However, in the same field of endeavor, Shin shows a method of forming a semiconductor device, comprising: performing a third etching process to expand the first recess for forming a second recess; and forming the first epitaxial layer in the second recess (Shin: Figs. 2-34B and paragraphs [0031]-[0074]). Therefore, it would have been obvious to one of ordinary skill in the art to perform a third etching process to expand the first recess for forming a second recess; and forming the first epitaxial layer in the second recess, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp to improve the electrical characteristics of semiconductor devices with improved carrier mobility while enabling control of a size and a shape of a recess, which as a result reduces variations in sizes and shapes of recesses within a device.
Regarding claim 3, Chuang in view of Shin teaches the method of claim 2, wherein the first etching process comprises a dry etching process (Shin: Figs. 2-34B and paragraph [0066]).
Regarding claim 4, Chuang in view of Shin teaches the method of claim 2, wherein the second etching process comprises a dry etching process (Shin: Figs. 2-34B and paragraphs [0066]-[0068]).
Regarding claim 5, Chuang in view of Shin teaches the method of claim 2, wherein the third etching process comprises a wet etching process (Shin: Figs. 2-34B and paragraph [0068]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Shin, as applied above, and further in view of Dube et al. (Pat. No. US 8,394,712 B2), herein Dube.
Regarding claim 6, the previous combination discloses the method of claim 2, further comprising: forming a second epitaxial layer 62 with in-situ dopants on the first epitaxial layer; and forming a third epitaxial layer 63 on the second epitaxial layer (Shin: Figs. 8-34B and paragraphs [0075]-[0079]).
The previous combination does not specifically say performing a fourth etching process to remove the first epitaxial layer.
However, it is well-known in the art to either grow an epitaxial layer to the desired thickness or to oxidize/deposit the epitaxial layer and then etch it to the desired thickness. These two process steps are used interchangeably based on the desired speed for the deposition, the final layer’s thickness and the quality of the crystal lattices. For example, Dube in figs. 7-8 shows forming epitaxial liner/layer 36 and then etching the epitaxial liner to the desired shape and thickness.
Therefore, it would have been obvious to one of ordinary skill in the art to have the claimed performing an etching process to remove the first epitaxial layer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 
Regarding claim 8, the previous combination in view of Dube teaches the method of claim 6, wherein the second epitaxial layer comprises a first V-shape (Shin: Figs. 9-34B and paragraphs [0028], [0066]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of Shin in view of Dube, as applied above, and further in view of Murthy (Pub. No. US 2017/0186855 A1).
Regarding claim 7, the previous combination does not specifically say the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type.  
However, it is well-known in the art to choose any conductivity type for the epitaxial layers to form different types of field effect transistors. For example, Murthy in Fig. 2, claim 14 and paragraphs [0035], [0046] says “…the second epitaxial material layer has a conductivity type opposite a conductivity type of the first epitaxial...a layer of phosphorous doped Si 111 is epitaxially formed, prior to an in-situ epitaxial formation of boron doped Si 110. Those skilled in the art and having the benefit of this disclosure will appreciate that other n-type dopants may be used in place of phosphorous. Arsenic is an example of an alternative n-type dopant”.
Therefore, it would have been obvious to one of ordinary skill in the art to have the first epitaxial layer and second epitaxial layer comprise dopants of opposite conductive type, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. 

Response to Arguments 
Applicant’s arguments with respect to claims 1-16 have been fully considered, but are found to be moot in view of the new grounds of rejection.
Regarding claim 17, as it is stated above and shown in the below figure, Lee discloses the limitations of claim 17, wherein the top surface of the second epitaxial layer is even with a bottom surface of the spacer. The top surfaces of the epitaxial layers 42, 43 and 44 are even (meaning “leveled or planar”) with a bottom surface of the spacer 37.

    PNG
    media_image1.png
    399
    602
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874. The examiner can normally be reached M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 4, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813